Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “irregular spacings” for the receiver stations and source stations, does not reasonably provide enablement for “optimized” irregularly spaced source and receiver stations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification recites “optimized irregularly spaced” source and receiver stations but does not recite how the irregular spacings are “optimized” and as such undue experimentation would be necessary to determine what the “optimum” irregular 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Note that the instant claims are broad (irregularly spaced stations), the nature of the invention is such that placing large amounts of seismic sources and receivers on the subsurface usually includes many square miles of coverage in all types of environments, the level of skill typically includes a degree in Geophysics and Engineering, and the state of the art is such that spacing of sensors or detectors is commonly at a distance less than or equal to one-quarter wavelength for substantially reducing horizontally travelling seismic noise at the highest frequency of interest and commonly the sources and detectors are spaced at uniform distances from one another, the uniform distance between the sources being an integer multiple of the uniform distance between sensors (see for example Zachariadis ‘999, col. 2, line 66 – col. 3, line .

4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is confusing since it claims same spacing for receivers, receiver lines, sources and source lines and depends on claim 1 which claims that the two rations are different prime numbers.
 	In claim 10, it is vague and indefinite how there can be a source line spacing when there is one source line claimed.  Similarly, it is vague and indefinite how there can be a receiver line spacing when there is one receiver line claimed.
	In claim 15, it is unclear how the receiver stations are on the source lines.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 10, 11, 12, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigsby et al (‘689).
 Per claims 10, 11, 13 and 18, Rigsby et al discloses (see Fig. 1) a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes a plurality of spaced seismic energy source stations (16) arranged in a linear fashion to form a plurality of source lines (32) and a plurality of spaced seismic energy receiver (10) stations arranged in a linear fashion to form a plurality of receiver lines (12).  The ratio of the source line spacing to source station spacing being a prime number greater than one to one (see col. 6, line 26-63) and the ratio of receiver line spacing to receiver station spacing being a prime number greater than one to one (see col. 6, lines 3-19).
Per claim 12 and 17, see col. 6, lines 3-19, 26-45 and 58-63.
Per claims 19 and 20, see col. 5, lines 39-48.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flentge (‘378) or Cordsen (‘391) when taken in view of Rigsby et al (‘689) or the article to Lawton et al (A 3D seismic survey for mapping shallow targets).
Flentge discloses a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes (see Figs. 2 and 3) a plurality of spaced seismic energy source stations arranged in a linear fashion to form a plurality of source lines and a plurality of spaced seismic energy receiver stations arranged in a linear fashion to form a plurality of receiver lines.  
Similarly, Cordsen discloses a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes (see Fig. 7A) a plurality of spaced seismic energy source stations arranged in a linear fashion to form a plurality of source lines and a plurality of spaced seismic energy receiver stations arranged in a linear fashion to form a plurality of receiver lines.  
In Flentge and Cordsen, there is a ratio (i.e, multiple, remainder greater than zero) relationship (i.e, see Cordsen, col. 3, lines 13-36) disclosed between the source line spacing to receiver station spacing and receiver line spacing to source station spacing.  
The difference between claim 10 and either Cordsen or Flentge is the claim specifies that the ratios are of (a) source line spacing to source station spacing and of receiver line spacing to receiver station spacing, and (b) that each of the ratios are a prime number greater than one to one.
Lawton et al teaches a 3D seismic survey for mapping deep targets.  In the survey design, shot and receiver lines were 50 meters apart and shot station and 
Rigsby et al discloses (see Fig. 1) a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes a plurality of spaced seismic energy source stations (16) arranged in a linear fashion to form a plurality of source lines (32) and a plurality of spaced seismic energy receiver (10) stations arranged in a linear fashion to form a plurality of receiver lines (12).  The ratio of the source line spacing to source station spacing being a prime number greater than one to one (see col. 6, line 26-63) and the ratio of receiver line spacing to receiver station spacing being a prime number greater than one to one (see col. 6, lines 3-19).
Therefore, in view of Rigsby et al or Lawton et al, it would have been obvious to one of ordinary skill in the art to have modified either of the Flentge or Cordsen survey designs by configuring the survey to include ratios of source line spacing to source station spacing and of receiver line spacing to receiver station spacing that are a prime number greater than one, so as to better image shallow targets and provide seismic data having statistically significant azimuth and offset distributions for each bin.  Claim 10 is so rejected.
Per claims 2-4, 6, 11 and 13, see either of Rigsby et al (see col. 6, line 26-63 and col. 6, lines 3-19) or Lawton et al (both ratios are 5:1).

Per claims 7 and 18, see Fig. 1 of Rigsby et al or Fig. 1 of Flentge or Fig. 2 of Cordsen.
Per claims 8, 9, 19 and 20, see Rigsby et al (abstract) or Flentge (see col. 1, lines 29-30).

10.	Claims 14 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Flentge (‘378) or Cordsen (‘391) when taken in view of Rigsby et al (‘689) or the article to Lawton et al (A 3D seismic survey for mapping shallow targets), as applied to claim 10 above, and further in view of Rouquette (‘522).
Per claim 15, Rouquette teaches that by irregularly spacing seismic receivers or sources helps reduce the influence of interference (bulge waves and flow noise) such that it would be obvious to one of ordinary skill in the art to further modify Flentge or Cordsen to irregularly space the plural seismic energy receivers on the receiver lines or sources on the source lines.  

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,634,802. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim the use of plural receivers located along plural receiver lines and plural sources located along plural source lines where the spacings between receivers along a specific receiver line and the spacing between receiver lines provides a specific ratio and spacings between sources along a specific source line and the spacing between source lines provides another similar or different specific ratio which is a prime number.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl